Citation Nr: 1235191	
Decision Date: 10/11/12    Archive Date: 10/17/12

DOCKET NO.  10-12 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for bilateral pes planus.

2.  Entitlement to service connection for an acquired psychiatric disorder other than posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	New Jersey Department of Military and Veterans' Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and L.B.


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from November 1965 to November 1967.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a March 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The Veteran testified at June 2012 Board personal hearing in Newark, New Jersey (Travel Board).  The hearing transcript has been associated with the claims file.  

During the June 2012 Travel Board hearing, the Veteran and his representative contended that the Veteran has new and material evidence which reflects a current diagnosis of PTSD.  The RO denied a claim for PTSD with depression and insomnia in January 2008, and the Veteran did not perfect a timely appeal to that decision.  Because the Board previously denied service connection for PTSD, and because the issue of whether new and material evidence has been submitted to reopen service connection for PTSD is being referred to the RO, the Board has recharacterized the current issue on appeal as service connection acquired psychiatric disorder other than PTSD.  Cf. Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issue of weather new and material evidence has been received to reopen a claim of entitlement to service connection for PTSD has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over that issue, and it is referred to the AOJ for appropriate action.  

The issue of entitlement to service connection for an acquired psychiatric disorder other than PTSD is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Bilateral pes planus has been manifested by pain on manipulation and use of the bilateral feet treated with orthotics or arch supports, but does not approximate severe pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, swelling on use, or characteristic callosities.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for bilateral pes planus have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  Such notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if there is a favorable disposition of the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004).  

VA has met its duty to notify and assist the Veteran in this case.  In a February 2009 letter, VA informed the Veteran of the evidence necessary to substantiate his claim, evidence VA would reasonably seek to obtain, and information and evidence for which the Veteran was responsible.  The February 2009 letter also provided the Veteran with notice of the type of evidence necessary to establish a disability rating and effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

The Veteran's service treatment records, VA and private treatment records, a VA examination, and Board hearing transcript have been associated with the claims file.  During the June 2006 Travel Board hearing, to assist the Veteran, the undersigned asked questions to help identify any outstanding treatment for his claimed disabilities.  These actions fulfilled the duties under 38 C.F.R. § 3.103 (2011).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  While the Veteran identified VA mental health treatment dated between 1978 to 1982, the Board finds that these records would not be pertinent to the present appeal for an increased rating for bilateral pes planus where the rating period relevant to that appeal begins in April 2008.  Thus, a remand for those records is not required for adjudication of the Veteran's claim for a higher initial rating for bilateral pes planus.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).  

The Veteran was afforded a VA examination in February 2010 to address bilateral pes planus.  38 C.F.R. § 3.159(c)(4) (2011).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As set forth in greater detail below, the Board finds that the VA examination obtained in this case is adequate as it is predicated on a review of the claims folder and medical records contained therein; contains a description of the history of the disability at issue; documents and considers the Veteran's complaints and symptoms; addresses the relevant rating criteria; and contains a discussion of the effects of the Veteran's service-connected disability on his occupational and daily activities.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. 3.159(c)(4).  VA has provided the Veteran with every opportunity to submit evidence and arguments in support of his claim, and to respond to VA notices.  The Veteran and his representative have not made the Board aware of any additional evidence that needs to be obtained prior to appellate review.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2011).  

B.  Law and Analysis 

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2011).  

VA must assess the level of disability from the date of initial application for service connection and determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson v. West, 12 Vet. App 119 (1999).  
The United States Court of Appeals for Veterans Claims (Court or CAVC) has also held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The Board has considered whether staged ratings are for consideration; however, the evidence of record as discussed below does not establish distinct time periods where the Veteran's service-connected pes planus results in symptoms that would warrant different ratings.

In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 
8 Vet. App. 202 (1995).  Functional loss may be due to due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2011).  Weakened movement, excess fatigability, incoordination, pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2011).  

In rendering a decision on appeal the Board must also analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Gabrielson v. Brown, 7 Vet. App. 36, 39-40   (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).  Competency of evidence differs from weight and credibility.  Competency is a legal concept determining whether testimony may be heard and considered by the trier of fact, while credibility is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

Service-connected pes planus is rated under Diagnostic Code 5276 which provides ratings for acquired flat foot (pes planus).   For mild flatfoot, with symptoms relieved by built-up shoe or arch supports, a noncompensable rating is warranted. Moderate acquired flat foot, with the weight-bearing line over or medial to the great toe, inward bowing of the tendon Achilles, pain on manipulation and use of the feet, either bilateral or unilateral, is rated 10 percent disabling.  A 30 percent evaluation is warranted for severe bilateral acquired flatfoot manifested by marked deformity (pronation, abduction, etc.), accentuated pain on manipulation and use of the feet, indications of swelling on use of the feet, and characteristic callosities.  A 50 percent evaluation is warranted for pronounced bilateral acquired flatfoot manifested by marked pronation, extreme tenderness of the plantar surfaces of the feet, and marked inward displacement and severe spasm of the tendon Achilles on manipulation which is not improved by orthopedic shoes or appliances.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276. 

Diagnostic Code 5284 provides ratings for residuals of other foot injuries.  Moderate residuals of foot injuries are rated 10 percent disabling; moderately severe residuals of foot injuries are rated 20 percent disabling; and severe residuals of foot injuries are rated 30 percent disabling.  A Note to Diagnostic Code 5284 provides that foot injuries with actual loss of use of the foot are to be rated 40 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5284.  

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2011).  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  
See Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

After a review of all the evidence, lay and medical, the Board finds that, for the entire appeal period, the Veteran's bilateral pes planus has been manifested by pain on manipulation and use of the bilateral feet treated with orthotics or arch supports, but does not approximate severe pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, swelling on use, or characteristic callosities as described for a higher 30 percent disability rating under Diagnostic Code 5276.  See 38 C.F.R. § 4.71a.  

A February 2010 VA examination shows that the Veteran is currently treated at VA podiatry for flat feet and that he uses custom orthotics for treatment of bilateral pes planus.  The Veteran's response to current treatment was noted to be fair.  The Veteran reported pain, swelling, heat, stiffness, weakness, and lack of endurance in the feet while standing and while walking.  However, on objective physical examination, there was no evidence of painful motion, swelling, tenderness, instability, weakness, or abnormal weight bearing in the bilateral feet.  Additionally, the Veteran did not have any skin abnormality or vascular foot abnormality, atrophy of the foot, or other foot deformity bilaterally on physical examination.  There was no evidence of antalgic gait.  The Veteran reported that he could walk greater than a quarter of a mile but less than one mile, and he was able to stand for up to an hour.  He reported using a cane and corrective orthotics.  The Veteran's disability was noted to have mild effects on chores and traveling, moderate effects on shopping and recreation, and severe effects on exercise.  It prevented participation in sports.  There were no effects on feeding, bathing, dressing, toileting, grooming and driving.  

The Veteran has been treated at VA podiatry for management of bilateral foot pain.  A May 2008 podiatry report shows that the Veteran had been wearing arch supports as instructed and was exercising as instructed and reported feeling a great deal of relief since doing so.  An examination of the skin of the feet was normal.  The Veteran had palpable pulses in the bilateral feet and normal muscle strength in the bilateral feet.  There was pain on palpation of the medial calcaneal tubercle and medial arch, and decreased medial longitudinal arch height on and off weight bearing.  An August 2008 VA podiatry report shows that was no visual redness, break in skin, or pain upon palpation to all areas of the feet.  The Veteran had his toenails debrided, but there was no indication of callosities present at the time of either the May 2008 or August 2008 podiatry evaluations.  

Based on the foregoing, the Board finds that bilateral pes planus results in pain on manipulation and use of the bilateral feet treated with orthotics or arch supports.  The Veteran has reported pain in the bilateral feet with standing and walking, and the Board finds that these reports are credible.  Additionally, the Veteran had pain on palpation of the medial calcaneal tubercle and medial arch of the feet bilaterally in May 2008, though pain was not noted with palpation in August 2008 and there was no painful motion noted during VA examination in February 2010.  The Veteran is currently in receipt of a 10 percent evaluation for bilateral pes planus for moderate pes planus with evidence of pain on manipulation and use of the feet.  

A higher 30 percent evaluation requires a finding of severe pes planus with objective evidence of marked deformity, pain on manipulation and use accentuated, swelling on use, or characteristic callosities.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  The Board finds that the Veteran's bilateral pes planus does not more nearly approximate a higher 30 percent rating for severe pes planus under Diagnostic Code 5276.  Bilateral foot symptoms described during VA examination, during the course of VA treatment, and in the Veteran's lay testimony are characterized largely by pain with use, and are not indicative of a severe bilateral pes planus.  

The February 2010 VA examination shows that there was no foot deformity shown on examination.  While the Veteran has pain in the bilateral feet due to pes planus, he does not have accentuated pain with use or manipulation as described for severe pes planus under Diagnostic Code 5276.  As the Board has noted, the Veteran did not have objective evidence of painful motion at the time of a February 2010 VA examination, and pain noted during the course of VA treatment is not shown to be of a severity as described for a higher 30 percent evaluation under Diagnostic Code 5276.  The Veteran has reported swelling of the feet with use, but swelling was not present on objective examination in February 2010, nor was swelling of the feet noted in VA podiatry treatment reports.  The Board notes that the Veteran has reported the presence swelling of the legs, ankles in addition to swelling of the feet; however, the Veteran also has diagnosed bilateral lymphedema of the lower extremities characterized by symptoms of swelling.  For these reasons, the Board has accorded more probative weight to findings on objective examination, and the Board finds that the weight of the evidence does not support findings of swelling on use secondary to bilateral pes planus.  Finally, the Veteran is not shown to have characteristic callosities present in the bilateral feet as described for a higher 30 percent rating for bilateral pes planus.  The skin was noted to be normal on VA examination and during VA podiatry treatment.  For these reasons, the Board finds that the Veteran's bilateral pes planus does not more nearly approximate the criteria described for a higher 30 percent evaluation for bilateral pes planus.  

The Board has also considered whether a higher evaluation is warranted under Diagnostic Code 5284, which provides a disability rating for other foot injuries; however, the Board finds that bilateral pes planus is not shown to be analogous to a moderately severe foot injury to warrant a higher 20 percent evaluation under Diagnostic Code 5284.  Based on findings from the Veteran's VA examination and VA treatment, the Board finds that bilateral pes planus is characterized largely by pain with standing and walking, and the Board finds that the Veteran's disability is at the most, moderate in degree.  Therefore, the Board finds that a higher rating is not warranted under Diagnostic Code 5284.  

A separate or higher evaluation is not available under other provisions of the diagnostic code.  The Board finds that Diagnostic Codes 5277-5283 are not for application in the instant case because there has been no objective finding of weak foot, claw foot, anterior metatarsalgia, hallux valgus, hallux rigidus, hammer toe, or malunion or nonunion of tarsal or metatarsal bones secondary to bilateral pes planus.

In reaching the above conclusions, the Board has not overlooked the Veteran's statements with regard to the severity of his claimed disability.  During the June 2012 Travel Board hearing and during the course his VA examination, the Veteran has provided lay evidence with respect to the presence of pain in the bilateral feet and the severity of such and with respect to limitations in his functional capacity due to his disability.  He is competent to provide such testimony, and the Board finds that while the Veteran's complaints tend to be credible, not all of the Veteran's complaints can be attributed to bilateral pes planus, and that he has reported significant symptoms related to nonservice-connected bilateral lymphedema in the legs in addition to pes planus in describing the severity of his disability.  The Veteran has reported that he is unable to walk or stand for long periods of time due to bilateral pes planus and described limitations to his ability to shop, and the Board finds that this statement is credible and his report has been considered in his assigned 10 percent evaluation for moderate pes planus.  

However, during the June 2012 Board hearing, the Veteran also described pain and swelling in his legs, feet, and ankles, and stated that support stockings helped with discomfort in the legs and ankles, and helped with swelling.  He indicated that he elevated his legs in the evening and while he slept to help relieve swelling and discomfort.  He also reported use of a pump daily for half an hour and elevation of his legs in the afternoon.  While the Veteran reported these symptoms and treatment in support of his claim for an increased rating, private treatment records from Dr. R.B. show that compression stockings were prescribed for treatment of venous insufficiency, and that the Veteran was advised on elevation of the legs and the continued use of a lymphedema pump to treat chronic lymphedema of his lower extremities.  Board finds, therefore, that many of the impairments related to swelling and discomfort in the lower extremities, associated treatment, and related limitations described by the Veteran in support of his claim are not related to service-connected bilateral pes planus and are instead related to nonservice-connected bilateral lymphedema and venous insufficiency in the lower extremities.  Additionally, with respect to the Rating Schedule, the criteria set forth therein generally require medical expertise which the Veteran has not been shown to have.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Board has therefore, accorded more probative weight to objective medical findings provided by medical treatment reports and the VA examination report of record in evaluating the severity the Veteran's bilateral pes planus.  See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) ("[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches. . . . the credibility and weight to be attached to these opinions [are] within the province of the adjudicator.")  

The Board has also considered the potential application of other various provisions, including 38 C.F.R. § 3.321(b)(1), for exceptional cases where schedular evaluations are found to be inadequate.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Veteran's pes planus has not been shown to cause interference with employment beyond that contemplated by the Schedule for Rating Disabilities and has not otherwise rendered impractical the application of the regular schedular standards utilized to evaluate the severity of the disability.  The Board finds that the evidence in this case does not reflect an exceptional disability picture such that the available schedular evaluations for bilateral pes planus are inadequate.  

A comparison between the level of severity and symptomatology of the Veteran's pes planus as discussed above, with the analogous criteria found in the rating schedule shows that the rating criteria reasonably describes the Veteran's disability level and symptomatology, to include pain on use and manipulation and use of orthotics for treatment.  There is no indication that pes planus causes impairment with employment over and above that which is contemplated in the assigned schedular rating.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the disability rating itself is recognition that industrial capabilities are impaired).  The Board finds that the Veteran's 10 percent rating adequately contemplates the Veteran's pain and level of disability due to bilateral pes planus.  Thus, the Board finds that the requirements for referral for an extraschedular evaluation under 38 C.F.R. § 3.321(b)(1) have not been met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995); see also Thun v. Peake, 22 Vet. App. 111 (2008).

The preponderance of the evidence is against finding that the bilateral pes planus warrants a higher rating evaluation at any time during the appeals period.   In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b) regarding benefit of the doubt, but there is not such a state of equipoise of positive and negative evidence to otherwise grant the Veteran's claim.

ORDER

An initial evaluation in excess of 10 percent for bilateral pes planus is denied.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires that VA make reasonable efforts to obtain relevant records that the claimant has adequately identified and authorized the VA to obtain.  38 U.S.C.A. § 5103A (West 2002).  In a case of records held by a Federal department or agency, VA shall continue their efforts to obtain these records unless it is reasonably certain that such records do not exist or that further efforts to obtain those records would be futile.  Id.  

In a February 2009 statement and during the June 2012 Travel Board hearing, the Veteran identified VA mental health treatment at the VA New Jersey Health Care System (East Orange and Lyons) between 1978 and 1982.  The RO should obtain any outstanding VA medical records from the East Orange and Lyons VA Medical Centers dated between 1978 and 1982, as well as any updated mental health treatment records dated from February 2009 and associate them with the claims file.  See 38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.159(c)(2); see also Bell v. Derwinski, 2 Vet. App. 611 (1992); VAOPGCPREC 12-95, 60 Fed. Reg. 43186 (1995) ("...an [agency of original jurisdiction's] failure to consider records which were in VA's possession at the time of the decision, although not actually in the record before the AOJ, may constitute clear and unmistakable error.")

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  38 C.F.R. § 3.159(c)(4)(i) (2011).  A medical examination or medical opinion may be deemed necessary where the record contains competent medical evidence of a current diagnosed disability, establishes that the veteran suffered an event, injury or disease in service, and indicates that the claimed disability may be associated with the established event, injury or disease in service.  See Id; McLendon v. Nicholson, 20 Vet App. 79, 83 (2006).  

The Veteran has not been afforded a VA examination to address his claimed acquired psychiatric disorder.  The Veteran currently has a diagnosed adjustment disorder with mixed emotion and depression which he relates to experiences in service.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine if the Veteran has a currently diagnosed acquired psychiatric disorder that is etiologically related to service.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should obtain identified VA mental health treatment records from the East Orange and Lyons VA Medical Centers dated between 1978 and 1982, as well as any updated VA mental health treatment records dated from February 2009, and should associate them with the claims file.  If the search for such records has negative results, the RO/AMC should notify the Veteran and place a statement to that effect in the Veteran's claims file. 

2.  After all available records have been associated with the claims file, the Veteran should be afforded a VA psychiatric examination to determine the nature and etiology of any currently diagnosed acquired psychiatric disorders.  The claims folder must be made available to the examiner along with a copy of this remand.  The examiner should review the entire claims folder, to include any additional evidence associated with the claims file. 

The examiner should identify all currently diagnosed acquired psychiatric disorders, should state, based on the available evidence, whether it is at least as likely as not that any such disability is etiologically related to the Veteran's military service. 

The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

The examiner must provide a clear rationale for his or her opinion with references to the evidence of record, to include lay evidence provided by the Veteran, and must provide a discussion of the facts and medical principles involved. 

3.  After all development has been completed, the RO/AMC should review the case again based on the additional evidence.  If the benefits sought are not granted, the RO/AMC should furnish the Veteran and his representative with a Supplemental Statement of the Case, and should give the Veteran a reasonable opportunity to respond before returning the record to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


